DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 	As per applicant amendments and arguments noted in the remarks of 12/01/2021, claims 2, 4 and 5 have been cancelled. Claims 1, 8, 13 and 14 have been amended. Independent claim 1 is amended to further describe the power supply with power supply delay for the load during the interruption so that buffering between voltage output and power supply by the battery during voltage interruption of the power is realized. Applicant further argues that none of the prior arts used describe the amended limitations as discussed above; this is found persuasive and the rejection to claim 1 has been withdrawn. Claims 3 and 6-15 are dependent on claim 1.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ … a battery control unit and a switching unit … the switching unit is used for selectively the switching unit comprises a capacitor connected to the output terminal of the power supply for providing a power supply delay for the load during an interruption so that buffering between voltage output during normal power supply by a power network and power supply by the battery during voltage interruption of the power network is realized …” in combination with the remaining claim elements as set forth in Claim1 and its depending claims 3, 6-15  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                  Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YALKEW FANTU/Primary Examiner, Art Unit 2859